Citation Nr: 0405135	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  99-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the back 
claimed to be the result of surgical treatment by the 
Department of Veterans Affairs (VA).

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the 
genitourinary system, including impotence with testicular 
pain, and bladder pain with spasm and dribbling on urination, 
claimed to be the result of surgical treatment by the VA.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional neuropsychiatric disability 
claimed to be the result of surgical treatment by the VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1953 to May 1955.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in its previous remand of July 2003 has 
been accomplished to the extent possible.  However, the Board 
finds that the case must again be remanded due to additional 
procedural considerations.

This appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

During the pendency of the appellant's claim on appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§ 5100-5103A, 5106-7 (West 2002)).  With the exception of the 
August 2003 supplemental statement of the case, it does not 
appear that the veteran was notified by letter of the statute 
and how it would or could affect his claims.  A supplemental 
statement of the case initially advising the veteran of such 
information is not sufficient.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The new statute additionally revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

In the Board's review of the record, the Board has not been 
able to find a notice from the RO in which the RO informed 
the veteran of the evidence needed to substantiate his 
claims, and the relative obligations of the veteran and VA in 
developing that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  It is impossible to conclude that 
the absence of such VCAA notification was not prejudicial 
error.  38 U.S.C.A. § 7261(b) (West 2002).

In addition, the Board notes that while the May 2003 VA 
genitourinary examiner addressed the issue of whether the 
veteran's alleged impotence was caused by negligent treatment 
by the VA, the examiner did not comment on whether any other 
genitourinary disability resulted from VA treatment, and 
recent medical records reflect findings of something unusual 
about the position of the veteran's bladder and the existence 
of at least one gall bladder stone.  Moreover, although the 
May 2003 VA orthopedic examiner concluded that the 
examination of the veteran's back revealed negative findings, 
recent records reflect a diagnosis of degenerative joint 
disease (DJD) of the lumbar spine.  

Therefore, while the case is in remand status, the RO should 
give consideration as to whether the veteran should be 
afforded additional examination to address these matters.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  As a result of the lack of a specific 
opinion as to whether genitourinary 
disorders other than impotence 
demonstrate additional disability 
resulting from VA treatment and recent 
findings of DJD of the lumbar spine, the 
RO should consider whether the veteran 
should be afforded additional 
genitourinary and/or orthopedic 
examination to address these matters.

3.  The case should again be reviewed on 
the basis of any additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished s 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




